Citation Nr: 0712525	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-00 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for claimed brain 
disease due to trauma.  

2.  Entitlement to service connection for claimed bilateral 
tinnitus.  

3.  Entitlement to outpatient VA dental treatment.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The record indicates that the veteran was a member of the 
Florida National Guard for a total period of 14 years and 10 
months.  He had documented active duty for training during 
the period July to December 1966 and during the period 
November 1989 to February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision.  

Also on appeal is a February 2004 decision by the 
Gainesville, Florida, VA Medical Center (VAMC) that denied 
entitlement to outpatient dental treatment.

The Board's findings below address the question of the 
veteran's current entitlement to outpatient dental treatment.  
To the extent that the veteran is seeking service connection 
for a dental disability as secondary to his service-connected 
residuals of a fractured maxilla, that issue has not been 
adjudicated by the RO and is accordingly referred to the RO 
for appropriate development.  



FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings of brain trauma or tinnitus during a period of 
active or inactive duty for training.  

3.  The veteran is not shown to have the residual brain 
impairment due to trauma or other event of any period of 
active or inactive for training.  

4.  The veteran is not shown to have tinnitus due acoustic 
trauma or other event of any period of active or inactive 
duty for training.  

5.  The veteran is service connected for the residuals of a 
fracture of the maxilla, rated as noncompensable; but there 
is no evidence of a related dental disorder.  

6.  The veteran is not shown to be totally disabled due to 
service-connected disability.  



CONCLUSIONS OF LAW

1.  The veteran does not have a brain disability due to 
disease or injury that incurred in or aggravated by active 
duty for training or due to injury that was incurred in or 
aggravated by inactive duty for training.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  

2.  The veteran does not have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by active duty for training or due to injury that 
was incurred in or aggravated by inactive duty for training. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2006).  
 
3.  The claim for outpatient dental treatment is without 
legal merit.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 17.161 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

As will be explained, the claim for outpatient dental 
treatment lacks legal merit.  As the law, and not the facts, 
is dispositive of that claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002). 

In September 2002, prior to the issuance of the December 2002 
rating decision on appeal, the RO sent the veteran a notice 
letter informing him that to establish entitlement to service 
connection for a disability the evidence must show three 
things: an injury in military service, or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease, or event in 
service.  

The veteran had ample opportunity to respond prior to 
issuance of the rating decision on appeal. The Board 
accordingly finds that the veteran has received sufficient 
notice of the information and evidence needed to support her 
claim and has been afforded ample opportunity to submit such 
information and evidence.  

The September 2002 letter, and follow-up letters in July 2003 
and September 2004, satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The September 2002 and July 2003 letters advised the veteran 
that VA would make reasonable efforts to help him get 
evidence to support his claim, and would help to get such 
things as medical records, employment records, or records 
from other Federal agencies.  

The letters asked the veteran to provide enough information 
about those records to enable VA to request them from the 
appropriate agency.  The letters advised the veteran that if 
was still his responsibility to make sure the records were 
received by VA.  

The September 2002 letter specifically asked the veteran, 
"Send us the information we need as soon as possible and be 
sure to put your VA file number on any information you send 
us."  

The July 2003 letter provided an update on the evidence newly 
received by VA, and the September 2004 letter notified the 
veteran that his file was being transferred to the Board for 
appellate review but that he could still submit evidence 
directly to the Board.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence.  

The veteran has not informed VA of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the September 2002 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

It does not appear that the veteran was specifically advised 
of the fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability).  

However, the Board's decision hereinbelow denies service 
connection for the claimed disabilities, so no degree of 
disability or effective date will be assigned; there is 
accordingly no possibility of prejudice to the veteran under 
the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records, Social Security 
Administration (SSA) disability records, and post-service VA 
and private medical records have been associated with the 
claims file.  The veteran has identified no VA or non-VA 
medical providers that may have existing evidence relevant to 
the claim.  

The veteran has been advised of his entitlement to a hearing 
before the RO's Decision Review Officer and/or before the 
Board, but he has declined such a hearing.  The veteran has 
also been afforded appropriate VA medical examinations.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for residuals of a traumatic brain injury and 
service connection for bilateral tinnitus.  


II.  Analysis

A.  Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Service connection for brain disease due to trauma

In a September 2001 letter to his congressman, which the RO 
accepted as the present claim for service connection, the 
veteran asserted that in 1967 while on active duty he was 
"almost killed" and lost 10 percent of his brain (he also 
stated in that letter that he was unconscious for three 
months, that he was paralyzed on the left side, and that his 
right arm was so badly lacerated that it was almost 
amputated).  

The veteran's service medical record (SMR) relating to his 
active duty for training from July to December 1966 shows 
surgery to correct a fractured maxilla (there is no evidence 
of how or when the fracture was incurred) and surgery to 
correct a tibial protuberance in the left knee.  There is no 
indication of concussion or brain trauma (there is also no 
indication of extensive hospitalization, paralysis of the 
left side, or injury to the right arm).  The veteran's 
separation physical examination in November 1966 rated all 
physical systems as "normal."  

In a December 2001 VA Form 21-4138 (Statement in Support of 
Claim), the veteran explained that he had two in-service 
brain traumas: one due to an automobile accident in service 
in 1967 at Fort Stewart, Georgia (brain trauma and three-
month coma) and the other due to a truck accident in Panama 
in 1990.  

In regard to the claimed trauma in 1967, the veteran was not 
on active duty in 1967.  The veteran's verified period of 
active duty was from July 1966 to December 1966, and, as 
explained above, SMR from that period do not show such an 
injury.  A motor vehicle accident that actually occurred in 
1967, after the termination of active duty, would not be 
subject to service connection.  

In regard to the claimed trauma in 1990, the veteran's SMR 
relating to his active duty for training from November 1989 
to December 1990 confirms that the veteran was injured in a 
truck accident in January 1990, which resulted in laceration 
to the left thigh.  

Neither the medical treatment reports nor the Line of Duty 
(LOD) investigation regarding that truck accident indicate 
that the accident resulted in head trauma or related 
impairment to the veteran.  

The Board accordingly finds that there is no medical evidence 
or objective lay evidence of the veteran suffering brain 
trauma during military service.  

Further, there is no medical evidence that the veteran 
currently has a disability resulting from residuals of a 
brain trauma.  

Existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
A careful review of the veteran's post-service medical 
records, to include his VA treatment records and his SSA 
disability file, shows diagnoses for a number of psychiatric 
and medical disorders, but there is no indication whatsoever 
of any medical or psychiatric disorder that has been 
medically associated with traumatic brain injury or disease.  

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability; in the absence of a proof of present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

In addition to the medical evidence above, the Board has 
considered the veteran's assertion that he has residuals of a 
brain trauma suffered during military service.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Because in this case there is no competent evidence either of 
brain trauma in service or current residuals of brain trauma, 
the Board finds that service connection for brain disease due 
to trauma must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Service connection for bilateral tinnitus

A VA medical treatment note dated in September 2001 shows 
that the veteran complained of having tinnitus.  
 
The veteran asserted in his VA-9 substantive appeal that he 
was exposed to loud noises during service and currently had 
tinnitus that could only be attributable to acoustic trauma 
during service.  

The veteran's SMR do not show a report of tinnitus during any 
period of inactive or active duty for training.  The 
veteran's DD Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) shows six months of service 
as a wheeled vehicle mechanic, and his NGB Form 22 (National 
Guard Report of Separation and Record of Service) shows 
service as a wheeled vehicle mechanic and as an airplane 
repairer, of which just two months are documented as active 
duty.  

Accordingly, there is no indication of excessive noise 
exposure based on his military occupational specialty (MOS).   

Acoustic trauma may be presumed if a veteran was engaged in 
combat.  The veteran in this case has asserted to VA and to 
SSA that he personally participated in combat in Panama 
during Operation JUST CAUSE and that in fact his January 1990 
traffic accident cited above was under combat circumstances.  

A veteran's lay testimony, alone, is not sufficient to 
establish that he or she engaged in personal combat with the 
enemy; that factor must be established by objective, 
competent, and factual evidence of record. VAOPGCPREC 12-99 
(October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).  

In this case, a January 1995 letter by the Director of 
Military Personnel, Florida National Guard, states that the 
veteran was in Panama during Operation JUST CAUSE but did not 
engage in combat operations.  

Further, the veteran's file shows that his deployment to 
Panama was not a federal mobilization in support of Operation 
JUST CAUSE, but rather was active duty for training as part 
of the Key Personnel Upgrade Program (KPUP) Training, 
Operation UPKEEP SUPPORT (see Florida Army National Guard 
Orders 185A-8 dated in October 1989).  There is no indication 
on the veteran's NGB Form 22 that the veteran's presence in 
Panama was in support of Operation JUST CAUSE.  

Based on the evidence hereinabove, the Board finds that 
acoustic trauma cannot be presumed as due to combat.  

While the veteran has asserted that he had no acoustic trauma 
outside his two six-month periods of active military service, 
the file includes a March 1995 rehabilitation services report 
detailing that the veteran had civilian employment experience 
inter alia as an automobile mechanic, construction equipment 
mechanic, and arc welder.  

His civilian occupational noise exposure is accordingly at 
least as severe as his military-related occupational noise 
exposure.  

Based on the evidence, the Board finds that there is no 
objective evidence showing that the claimed tinnitus is due 
to any event or incident of the veteran's military service.  
Accordingly, service connection must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


B.  Entitlement to Outpatient Dental Treatment

A veteran having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  38 C.F.R. § 17.161(a).  

In addition, those veterans whose service-connected 
disabilities are rated at 100% by schedular evaluation, or 
who are entitled to the 100% rate by reason of individual 
unemployability due to service-connected disabilities, may be 
authorized any needed dental treatment.  38 C.F.R. 
§ 17.161(h).  

The veteran has no service-connected dental disabilities.  As 
noted, the veteran had surgery for correction of a fractured 
maxilla in August 1966.  The operative report states that a 
Caldwell-Luc procedure was performed; there is no indication 
that any teeth were affected.  There is no subsequent 
indication in SMR showing that the fractured maxilla resulted 
in any dental disorder.  

In July 2004, the veteran underwent a VA dental examination 
by an oral surgeon.  The examiner stated that the fracture of 
the left zygoma had long since healed without complication; 
there was no malunion of the zygoma evident on examination.  
There is no indication that the examiner found any dental 
residuals of the fractured maxilla.  

Accordingly, the veteran does not meet the criteria for 
dental treatment under the provisions of 38 C.F.R. 
§ 17.161(a).  

The SSA granted the veteran permanent disability due to his 
nonservice-connected psychiatric disorder.  However, he has 
not been determined to be entitled to the 100% rate by reason 
of individual unemployability due to service-connected 
disabilities.  Accordingly, the veteran does not meet the 
criteria for dental treatment under the provisions of 
38 C.F.R. § 17.161(h).  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  



ORDER

Service connection for claimed brain disease due to trauma is 
denied.  

Service connection for bilateral tinnitus is denied.  

Entitlement to outpatient dental treatment is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


